Citation Nr: 1425818	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  07-24 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.  

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The Veteran had active military service from October 1963 to April 1964 and from April 1980 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of the Veteran's claims folders currently resides with the RO in New Orleans, Louisiana.   

By way of history, in the above March 2006 rating decision, the RO granted an increased rating of 20 percent for lumbosacral strain with degenerative disc disease (L3-5) with moderate canal stenosis.  It also granted service connection and assigned a 20 percent rating for degenerative disc disease of the cervical spine with chronic cervical dorsal strain/sprain.  

In September 2009 and March 2011 the Board remanded the above claims for evidentiary development.  In a September 2011 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating from 20 percent to 40 percent for lumbosacral strain with degenerative disc disease (L3-5) with moderate canal stenosis.  The award was effective July 7, 2011.

In September 2012, the Board denied the Veteran's claim for a rating greater than 40 percent for lumbosacral strain with degenerative disc disease (L3-5) with moderate canal stenosis.  It also denied the claim for an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine with chronic cervical dorsal strain/sprain.  Otherwise, the Board granted separate disability ratings of 10 percent for neurological manifestations of the right lower extremity and for the left lower extremity secondary to lumbosacral strain with degenerative disc disease (L3-5) with moderate canal stenosis.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) to the extent that the Board denied separate ratings greater than 10 percent for the neurological manifestations of the right lower extremity and for the left lower extremity.  An order of the Court dated in May 2013 granted a Joint Motion for Remand and the case was remanded to the Board for readjudication and disposition in accordance with the Court's order.  In November 2013 the Board sent the Veteran a letter inviting him to submit additional argument or evidence.  No response from the Veteran has been received.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Court remanded the Board's September 2012 decision regarding the 10 percent awards for radiculopathy associated with the lower extremities.  

Of note, the Board's decision indicated that an August 2005 VA examination revealed definite diminution of the patellar reflex on the right, Achilles reflex absent on the left, and absence of hyporeflexive on the right.  The examination report also noted that there was some slight sensory loss on the lateral, medial, and dorsal aspects of the left foot, as well as an indication of muscle atrophy on the right thigh.  The examiner noted that the Veteran's neurological deficits were slight but definitely present.  

In a report of October 2011 VA examination (disability benefits questionnaire or DBQ), with regard to the cervical spine, reflex and sensory testing was reported normal.  The examiner checked boxes in the DBQ reflecting the Veteran's report of radicular symptoms manifested by intermittent pain that was severe in both upper extremities.  The examiner did not indicate the nerve roots involved but noted in a later question that the severity of the radiculopathy of both upper extremities was moderate.  (Parenthetically, a report of an August 2005 VA X-ray identified moderate neural foraminal narrowing bilaterally at C3-C6.)  Concerning the lumbar spine, the examiner commented that sensory testing was normal and straight leg raising test was positive bilaterally.  The examiner checked boxes in the DBQ reflecting the Veteran's report of radicular symptoms manifested by intermittent pain that was moderate in the right lower extremity and severe in the left lower extremity.  The examiner identified the sciatic nerve as being affected.  He also indicated in a later question that the severity of the radiculopathy of both upper extremities was moderate.  

Thereafter, the Veteran underwent a number of VA examinations (DBQs) in June 2013.  He was noted as denying any current radicular pain but stated it would begin after he walked several hundred yards.  The examiner diagnosed the Veteran as having lumbar radiculopathy but there was no diagnosis of cervical radiculopathy.  Of note, on examination of the lumbar and cervical spines, reflex and sensory testing was normal as was a straight leg raising test.  The examiner identified that the Veteran did not have "radicular pain or any other signs or symptoms due to radiculopathy."  

The Board notes that findings associated with the October 2011 DBQ are contradicted by the clinical findings associated with June 2013 DBQ.  Furthermore, while it would appear the October 2011 DBQ has identified bilateral cervical radiculopathy, the examiner in the June 2013 DBQ did not identify any such disability.  Given the discrepancies in the examiner's findings, the Board concludes a thorough neurological examination should be undertaken prior to a decision on the Veteran's claims.   

Individual Unemployability (TDIU) 

In September 2012 the Board remanded a raised claim for a TDIU.  The Veteran was provided VA examinations in June 2013 during which the examiner opined as to the Veteran's employability.  The Board notes that the RO does not appear to have adjudicated the claim for a TDIU following the June 2013 examinations.  Of note, a review of the claims folders, to include the Veteran's electronic file, does not reflect any rating decision or a Supplemental Statement of the Case (SSOC) concerning the issue.  As such, remand is warranted to allow the RO to consider the Veteran's claim in the first instance prior to the Board's review.  

Otherwise, in the October 2011 VA DBQ, the examiner reported,

There is daily intermittent neck pain with neck ROM and then later in the day the neck hurts constantly and the pain radiates into the tips of the shoulders and into the head and [Veteran] gets a headache and [Veteran] states that after 2-3 PM he is not good for much of any kind of work.  

Furthermore, the examiner in the June 2013 DBQ reported "It is my opinion that the Veteran would not meet [TDIU] requirements, and could work in a sedentary employment situation, as he stated in his history listed above."  In reviewing the Veteran's history, the Board notes the following was reported,

His day consists of working outside, and does some part time work as work comes open in contracting (Consulting) work with computers, which was his original Army [military occupational specialty].  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that § 4.16 does not require VA to identify a specific job that the veteran is qualified to perform, is available in the national or local economy, and exceeds the poverty threshold in denying entitlement to a TDIU.  See Smith v. Shinseki, 647 F.3d 1380, 1384 (Fed. Cir. 2011).  Notwithstanding that fact, many disabled people are able to do some form of work but it is not the type of work, or amount of work, by which one can provide subsistence for himself or his family.  The ability to perform part-time employment is not an indication that an individual has the ability to maintain substantially gainful employment.  See 38 C.F.R. § 4.16(a) (stating that marginal employment is not substantially gainful employment and defining "marginal employment" as competitive employment that does not exceed the poverty threshold for one individual as defined by the U.S. Department of Commerce, Bureau of the Census).  

As noted above, the VA examiner found the Veteran was capable of sedentary employment.  However, the examiner fails to identify whether such employment would be gainful employment.  The Board is of the opinion that such a finding by the examiner is important in light of the Veteran's report that he works part time and also his report that he loses the ability to work after 2-3 pm secondary to pain and headaches associated with his service-connected cervical spine disability.  

As such, the claims folders should be returned to the June 2013 examiner for an addendum to his opinion.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any private or VA treatment he may have received for radiculopathy associated with his upper and lower extremities.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received, to include relevant records available through the CAPRI records system.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2013).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for a VA neurological examination to assess the presence and severity of radicular symptoms associated with his service-connected cervical spine and lumbar spine disabilities.  The claims file and a copy of this REMAND should be made available to and reviewed by the examiner. The examination report should state that the claims folder has been reviewed. The examiner should elicit from the Veteran a detailed medical history of the onset and persistence of any identified radicular symptoms associated with the upper and lower extremities.  Diagnostic testing, if warranted, should be undertaken.  (The examiner should review the report of August 2005 VA examination, October 2011 VA DBQ, and June 2011 VA DBQ.)  

With respect to either cervical or lumbar radiculopathy identified on examination, the examiner should comment, to the extent allowable, to the following, 

a.  Identify the nerves impaired (e.g., C7, radial, median, L5, sciatic, etc.), and/or the radicular groups affected (e.g., upper radicular group, middle radicular group, lower radicular group, or all radicular groups). 

b.  Identify the affects attributable to the nerve impairment/radiculopathy (e.g., pain, sensory loss, decrease in grip strength, etc.).

c.  Does any nerve impairment equate to or result in complete paralysis?  

d.  Identify whether functional loss attributable to identified radiculopathy/nerve impairment of the upper or lower extremities is best described as mild, moderate, moderately severe, or severe. 

3.  Following completion of the development above, return the claims folders to the June 2013 DBQ examiner who examined the Veteran's lumbar and cervical spine.  The examiner should again review the claims folders along with the electronic record.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities (to now include service-connected coronary artery disease status post myocardial infarction) preclude substantially gainful employment.  A thorough explanation for the examiner's opinion must be provided.  If the examiner determines that he cannot provide the requested information without resorting to speculation, the examiner must explain why he was unable to do so.  

[NOTE: The ability to perform part-time employment is not an indication that an individual has the ability to maintain substantially gainful employment.  See 38 C.F.R. § 4.16(a) (stating that marginal employment is not substantially gainful employment and defining "marginal employment" as competitive employment that does not exceed the poverty threshold for one individual as defined by the U.S. Department of Commerce, Bureau of the Census).]

If the VA examiner who provided the medical opinion in June 2013 is not available to provide another opinion, make arrangements for the Veteran to be re-examined and the examiner should be asked to provide the requested the opinion.  

4.  Following the development above, readjudicate the issues on appeal for higher ratings for radiculopathy of the bilateral lower extremities as well as for a TDIU.  (The RO may wish to consider whether separate evaluations are warranted for any cervical radiculopathy that may be identified on VA neurological examination, although the issue of cervical radiculopathy is not in appellate status.)  If any of the benefits sought on appeal remain denied, the Veteran should be provided a SSOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

